Citation Nr: 1316518	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease prior to October 22, 2012 and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which partially granted the Veteran's claim for an increased evaluation; a 20 percent evaluation was assigned, effective March 15, 2001.  The Veteran expressed disagreement with the assigned evaluation, perfected an appeal to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the Veteran's case for further development in September 2004, April 2007, June 2008, and August 2009.  After the requested development was completed, the case was returned to the Board for appellate review. 

In July 2011, the Board issued a decision which denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2012 Order, the Court partially vacated the July 2011 Board decision as it pertained to the claim presently on appeal and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Veteran's claim was been returned to the Board.  In October 2012, the Board remanded the claim for additional development.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and as will be discussed below, the examination is adequate for rating the Veteran's disorder.  The case has been returned to the Board and is ready for further review.  

As noted above, the Veteran's claim for an increased evaluation for a service-connected lumbosacral strain with degenerative disc disease arises from a December 2002 rating decision which partially granted the Veteran's increased evaluation claim, assigning a 20 percent evaluation, but no more, from March 15, 2001. 

After the Board remanded the claim for further development in September 2004, in a January 2005 rating decision, the RO assigned a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 from July 13 through September 30, 2004, and restored a schedular 20 percent rating from October 1, 2004.  In a March 2006 rating decision, the RO established a separate 10 percent evaluation, effective from September 26, 2003, for left lower extremity radiculopathy associated with the lumbosacral strain with degenerative disc disease under 38 C.F.R. § 4.124a , Diagnostic Code 8620. 

In the April 2007 remand, the Board merged the Veteran's claim for an increased evaluation for a service-connected lumbosacral strain with degenerative disc disease with the separate 10 percent evaluation for service-connected left lower extremity radiculopathy associated with the lumbosacral strain.  The claims remained merged until the AMC bifurcated them in a February 2009 supplemental statement of the case (SSOC).  In the July 2011 decision, the Board denied these claims separately.  In the January 2012 Joint Motion, the parties agreed that the Veteran would abandon his claim seeking an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy associated with the lumbosacral strain.  The January 2012 Court Order reflects that this claim was dismissed.  

As will be discussed in greater detail below, the issue of entitlement to TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for a higher initial disability rating for his service-connected lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 22, 2012, the Veteran's back disorder is not productive of a severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion; the back is not productive of severe limitation of the lumbar spine or of severe intervertebral disc syndrome with recurring attacks with intermittent relief, or of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months or of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

2.  From October 22, 2012, the Veteran's back is not productive of pronounced symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the diseased disc with little intermittent relief; there is no unfavorable ankylosis of the spine.  He has not had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Prior to October 22, 2012, the criteria for an increased evaluation in excess of 20 percent for lumbosacral strain with disc disease were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5237, 5243, 5292, 5293, 5295 (2001-2012). 

2.  From October 22, 2012, the criteria for an increased evaluation in excess of 40 percent for lumbosacral strain with disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5237, 5243, 5292, 5293, 5295 (2001-2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran submitted a claim for an increased rating for his service-connected back in December 2001.  The Veteran was sent a letter in August 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran. Finally, he was specifically advised of the need to submit any evidence in his possession that pertains to the claim.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse. 

The letter also informed the Veteran that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  Although the notice was provided after the additional adjudication of the Veteran's claim in December 2002, the claim was subsequently readjudicated in a March 2009 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, Social Security Administration (SSA) records, and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent VA examinations obtained in this case are adequate, as they were based on a physical examination and provide medical information needed to address the rating criteria relevant to this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board notes that during the pendency of this appeal, VA issued new schedular criteria for rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became effective September 23, 2002.  VA amended the rating schedule for evaluating disabilities of the spine again, which became effective on September 26, 2003.  The new criteria for evaluating service-connected spine disabilities are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law. 

The Veteran was notified of these regulation changes in March 2006 and March 2009 SSOCs.  Thus, the Board's decision to proceed in adjudicating this claim does not, therefore, prejudice the Veteran in the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Prior to September 23, 2002, Diagnostic Code 5293 provided for a non compensable (0 percent) disability rating for postoperative, cured intervertebral disc syndrome.  A 10 percent disability rating was assigned for mild intervertebral disc syndrome.  A 20 percent disability rating was assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent disability rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief. 

Prior to September 26, 2003, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  When such limitation of motion is slight, a 10 percent rating was warranted.  When limitation of motion is moderate, a 20 percent rating was assigned and, when it is severe, a 40 percent rating was for application. 

Words such as "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board notes that, in general, "slight" is defined as "small in amount or extent; not great or intense."  Webster's New World Dictionary, Third College Edition 1262 (1988).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.  "Severe" is generally defined as "of a great degree: serious."  Webster's Ninth New Collegiate Dictionary 1078 (1990). 

Prior to September 26, 2003, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295.  A non compensable (0 percent) rating was assigned for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion. 

Under Diagnostic Code 5293 prior to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345 -54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (3). 

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 5242 also notes that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected and the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran is already assigned a 20 percent disability evaluation for his service-connected lumbar spine prior to October 2012, and a 40 percent evaluation thereafter, and the medical evidence of record does not demonstrate involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.45(f). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2012). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Effective May 16, 1986, the Veteran was granted service connection for lumbosacral strain and was assigned a 10 percent rating under Diagnostic Code 5295.  He filed a claim for an increased rating in December 2001.  Effective March 15, 2001, a 20 percent rating was assigned for lumbosacral strain under Diagnostic Code 5295.  The Veteran was assigned a temporary 100 percent rating from July 13, 2004, to October 1, 2004.  38 C.F.R. § 4.30.  Effective October 1, 2004, a 20 percent rating was assigned.  Additionally, a March 2006 rating decision granted service connection for left lower extremity radiculopathy with lumbar disc disease at L5-S1 associated with lumbosacral strain.  A separate 10 percent rating was assigned under Diagnostic Code 8620 effective September 26, 2003. 

In considering the evidence of record under Diagnostic Codes 5295, a rating in excess of 20 percent is not warranted prior to October 22, 2012.  A severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion has not been shown.  A higher rating under Diagnostic Code 5292 is not warranted because severe limitation of the lumbar spine has not been shown.  Additionally, prior to September 23, 2002, a higher rating is not warranted because severe intervertebral disc syndrome with recurring attacks with intermittent relief has not been shown. 

The evidence of record shows that in March 2001, and in August 2001, he reported having low back pain after an injury at work. In March 2001 the Veteran was prescribed a back brace.  In September 2001, he complained of pain.  Muscle strength was 5/5 throughout.  In December 2001, he complained of pain, and it was noted that he used a cane.  Examination showed muscle strength 5/5 throughout.  He was seen in January, February, and March 2002 for low back pain.  During the April 2002 VA examination, the Veteran ambulated with a limp.  There was tenderness and soreness to palpation across the back.  No increased kyphosis or scoliosis was noted.  Forward flexion was to 60 degrees limited by pain and extension, neutral bend, and rotation were to 30 degrees with pain at the extremes.  He could raise onto his toes and heels and no sciatic irritation signs were noted.  In July 2004, the Veteran complained of low back pain and underwent lumbar decompression.  

During the February 2005 VA examination, the Veteran reported persistent back pain, soreness, stiffness, and tenderness.  It was noted that the Veteran had been doing better after his July 2004 laminectomy.  He indicated that it was worse with repetitive motion and weather changes which caused flare-ups.  The Veteran reported that he could only stand or walk five to ten minutes at a time and could only walk one to two blocks before he had to take a break.  It was observed that the Veteran was overweight, which may affect his ambulation as well.  Upon physical examination, the Veteran ambulated with a bit of an awkward wide-based gait.  There was some tenderness and soreness to palpation with some muscle cramping and muscle spasms.  Forward flexion was to 35 degrees and extension, bend, and rotation were limited to 15 degrees with pain throughout the range of motion repeated multiple times with no change.  The examiner observed that the Veteran was prevented from doing heavy work, repetitive bending, prolonged standing, walking, climbing, squatting, and crawling type activities.  His lumbar disc disease resulted in incapacitating episodes which occurred about one day per month. 

During the November 2009 VA examination, the Veteran again reported aching pain, soreness, and tenderness.  He had limited endurance and could not stand, walk, or sit for any period of time.  Weather changes caused flare-ups. He used a cane to ambulate.  The Veteran reported not being able to do any physical work to include prolonged standing, bending, lifting, climbing, squatting, or crawling activities.  Flexion was 0 to 40 degrees, extension was 0 to 20 degrees, bilateral arm flexion was 0 to 20 degrees, and bilateral arm rotation was 0 to 20 degrees. Repetitive motion caused increased pain.  There was painful motion, spasm, and tenderness across the lumbar spine.  There was no incapacitation.  The examiner concluded that the Veteran's back made it difficult for him to do work that involved heavy bending, lifting, prolonged sitting, standing, climbing, squatting, and crawling activities.  However, he could perform sedentary type work. 

The Veteran's lumbar spine was reevaluated in January 2011.  Flexion was 0 to 40 degrees, extension was 0 to 20 degrees, bilateral lateral flexion was 0 to 20 degrees, and bilateral lateral rotation was 0 to 20 degrees.  Repetitive use caused pain but no additional limitation of motion.  There was no incapacitation in the last year.  Complaints of pain continued into 2012, as noted in VA outpatient records.  

As reflected above, the evidence of record does not more nearly approximate the criteria for a higher rating as severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion has not been shown.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295.  Further, the evidence of record does not more nearly approximate the criteria for a higher rating as severe limitation of the lumbar spine.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.  Prior to September 23, 2002, the evidence of record did not more nearly approximate the criteria for a higher rating as severe intervertebral disc syndrome with recurring attacks with intermittent relief was not shown.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293. 

In considering the evidence of record under the revised rating criteria of Diagnostic Code 5293 effective September 23, 2002, the Board finds that the Veteran is not entitled to an increased evaluation in excess of 20 percent prior to October 2012.  The evidence of record does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under the rating criteria in effect as of September 23, 2002. 

When the evidence of record is considered under the revised rating schedule that became effective on September 26, 2003, the Board also finds that an increased evaluation is not warranted.  As previously discussed, the Veteran does not have incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  Further, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine has not been shown.  As reflected above, there was no finding of favorable ankylosis and forward flexion was not limited to 30 degrees or less.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237, 5243.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  It is noted that in the February 2005 VA examination noted that the Veteran experienced flare-ups with repetitive use and with weather changes.  However during the examination there was pain but no change of range of motion on repeated multiple times.  It was noted that repetitive use caused aching, pain, soreness and tenderness as well as fatigability, with no change noted on examination.  In an addendum, the examiner reported that the incapacitating episodes occur about 1 day per month.  On VA examination in 2009, it was noted that changes in the weather and a lot of bending, lifting or prolonged sitting caused flare-ups of the back disorder.  The examiner did not address whether there was decreased motion on repetition or the frequency of occurrence.  In a 2011 examination, the Veteran reported having some flare-ups which caused increased pain and that repetitive motion did not cause any range of motion or any other change.  The examiner did not discuss frequency of occurrence.  

The Board acknowledges Ardison v. Brown, 6 Vet. App. 405, 407 (1994), in which the Court held that the duty to assist requires that, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA must provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See also Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  However, more applicable in this case is the Court's more recent holding, in Voerth v. West, 13 Vet. App 117   (1999), that an examination is not necessary during the active phase of a disease that did not interfere with employment and where the short duration of the active phase made arranging for an examination infeasible.  Voerth may be further distinguished from Ardison in that, in Ardison, the appellant's worsened condition would last weeks or months, while in Voerth the appellant's worsened condition would last only a day or two.  In the case at hand, the Veteran has not demonstrated that his back disability flare-ups interfere with his earning potential.  Furthermore, there is no evidence of prolonged periods of flare-ups during the appellate period.  Here the Veteran has not indicated that any flare-ups lasted for more than a day.  

The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2012) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 (2012) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court has held that the diagnostic codes applicable to disabilities of the musculoskeletal system do not subsume consideration of sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this case, while the Board acknowledges the Veteran's reported flare-ups of lumbar pain, the evidence does not show that his overall level of disability is worse than what is contemplated by a 20 percent rating as shown by the objective clinical evidence during the time period in question.  In this regard, the Veteran's range of motion remained the same with repetitive use.  The objective evidence does not show increased weakness, fatigability, or incoordination causing additional functional limitations.  

Finally, the Veteran's description of his low back pain and its functional effects, including his difficulties with prolonged standing, walking, and sitting, are concomitants of the criteria set forth in the General Rating Formula and do not show additional disability not already contemplated by a 20 percent rating.  Pain, stiffness, and aching of the back are already taken into account in assigning an evaluation under the General Rating Formula.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. at 51,455.  Accordingly, the Board finds that a higher rating is not warranted under the DeLuca criteria.  See 38 C.F.R. §§ 4.40, 4.45.  
From October 2012, a rating beyond 40 percent is not warranted.  The back disorder is not productive of pronounced symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the diseased disc with little intermittent relief; there is no unfavorable ankylosis of the spine.  The Veteran has not had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  In this regard, the Veteran was examined by VA in October 2012.  The claims file was reviewed.  The Veteran reported having flare-ups with pain and stiffness most every week.  It was stated that any range of motion could not be done while having a flare-up.  Forward flexion was to 25 degrees with painful motion beginning at 5 degrees.  Extension was to 0 degrees with painful motion at 5 degrees.  Left and right lateral flexion were to 15 degrees with painful motion at 5 degrees.  Left and right lateral rotation were to 15 degrees with painful motion at 5 degrees.  He could perform repetitive use testing with 3 repetitions and there was no additional limitation of motion following repetitive-use testing.  As to functional loss, the examiner noted less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  There was pain on palpation and muscle spasm; it was noted that they did not result in abnormal gait or spinal contour.  Muscle strength was 5/5 for the hips, knees, ankles, and great toes.  It was noted that the Veteran has IVDS with no incapacitating episodes over the past twelve months.  It was noted that he walked with a cane.  It was also noted that the Veteran had scars but none were painful, unstable, or of an area greater than 39 square centimeters.  The scar was described as a 12 cm. surgical scar on the low back, not tender.  The examiner reported that the back disorder limited him to sedentary work.  

Regarding a higher rating under the new criteria, the Board observes that while the Veteran had pain on range of motion in 2012, flexion was still possible, and the examination did not demonstrate ankylosis.  There is no indication of incapacitating episodes that would allow for a higher rating under the new criteria for intervertebral disc syndrome.  Moreover, the Veteran is service-connected for radiculopathy of the left lower extremity rated as 10 percent disabling, and the record does not reflect that he has any right lower extremity radiculopathy.  

The Board has considered the Veteran's lumbar spine disability under DeLuca, supra, given the Veteran's report of experiencing flare-ups of pain and the objective evidence of painful motion.  In addition, as noted, the evidence shows that the Veteran experiences functional impairment in his ability to walk sit and stand.  The VA physician noted the degree at which the Veteran complained of pain while demonstrating range of motion and also noted that the Veteran's range of motion was not limited by pain after repetitive motion.  He noted flare-ups every week; however in evaluating this claim, the Board finds that any functional impairment experienced by the Veteran, including during flare-ups and after repetitive motion, is adequately contemplated by the 40 percent rating currently assigned, as such rating is based upon objective findings of painful, limited motion, and the functional impairment caused thereby.  There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current 40 percent rating or that they occur for prolonged periods of time.  Voerth v. West, 13 Vet. App 117 (1999).  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Further a review of the Veteran's records in the claims file, and records reviewed on Virtual VA show continuing complaints of low back pain.  However, the records do not record any findings that would indicate that a higher rating is warranted for the low back beyond 40 percent thereafter.  

As to any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability, the Board notes that the Board granted service connection for radiculopathy of the left lower extremity as secondary to the Veteran's service-connected lumbar spine disability and that the issue is not presently on appeal.  Therefore, the Board will not consider the Veteran's service-connected radiculopathy disability in this decision. 

As to any other neurologic symptoms potentially associated with the service-connected lumbar spine disability, the Board notes that there is no showing of any radiculopathy of the right lower extremity, bowel or bladder impairment or other disorder associated with the lumbar spine disorder.  Therefore, a separate rating based upon any neurological abnormalities associated with the lumbar spine disability is not warranted. 

The Veteran was noted to have a scar of the low back.  The applicable rating criteria for evaluating scars is found at 38 C.F.R. § 4.118.  Further, the Board notes that the rating criteria for evaluating skin disorders, including scars, were revised, effective August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.  Essentially, scars that are painful on objective demonstration warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001 and 2012).  The rating criteria for Diagnostic Codes 7800 - 7804 were again amended effective October 2008; those revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's claim for an increased rating was filed prior to October 23, 2008, and the Veteran has not requested reevaluation under the current criteria.  Therefore, only the pre-October 2008 versions of Diagnostic Codes 7801-7804 are applicable. 

Competent medical evidence shows that on VA examination in October 2012, he had a 12 cm. scar that was not tender.  This objective medical finding reflects that a separate, compensable rating is not warranted for this scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 20 percent prior to October 2012 or a 40 percent rating thereafter for the service-connected back disorder based upon the schedular criteria in effect prior to and after September 2003.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55. 



ORDER

An evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease prior to October 22, 2012 and in excess of 40 percent thereafter is denied.  


REMAND

Reason for remand: To allow the RO opportunity to adjudicate the claim of entitlement to a TDIU rating raised by the record.

The Board notes that in its September 2004 Remand, the RO was informed that the Veteran had submitted a notice of disagreement with the June 2003 denial of a TDIU.  The RO was to provide a statement of the case.  It does not appear that one was supplied to him.  However, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran indicated in an April 14, 2011 VA outpatient treatment record that he is unemployable.  The Board observes that he is in receipt of SSA disability benefits.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disability.  Id.; see also Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities to include sending the Veteran an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


